DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 2/25/2021 are as follows: 
Claims 7, 12, and 14 are cancelled by the applicant;
Claims 1-6, 8-11, 13, and 15-23 are pending;
Claims 5, 6, 9, 13, and 15-23 are withdrawn;
Claims 1-4, 8, 10, and 11 are being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luxton (US6,004,204, as previously cited).
Re Claim 1. Luxton teaches a heat exchanger apparatus (Figure 5-5A), comprising: 
a shell (20) extending over a flow length from an inlet (22) at a upstream end to an outlet (23) at a downstream end, and defining a first flowpath (flowpath from 22 to 23) for a first fluid (Figure 5-5A; Column 9 lines 1-27); 
a structure disposed within the shell defining a second flowpath for a second fluid, the structure including a plurality of heat exchange elements spaced along the flow length, wherein the plurality of heat exchange elements are positioned in the first flowpath and communicate with the first fluid (Figures 5-5A; Column 9 lines 24-27 teaches a heat exchanger at the inlet and outlet, wherein the heat exchangers are considered the “structure”, with the fluid inside the heat exchangers considered the second fluid and second flowpath; element 30 in Figure 5A appears to be one of the heat exchangers discussed in the specification); 
at least one secondary inlet (upstream inlet to 28 in the side of the casing) in the shell disposed downstream from the upstream end and downstream of at least one of the plurality of heat exchange elements and upstream of at least one of the plurality of heat exchange elements (Figures 5-5A; Column 9 lines 24-27 teaches a heat exchanger at the inlet and outlet; Figure 5A illustrates the secondary inlet structure is downstream of the inlet 22 and heat exchanger 30); and 
a baffle disposed in the shell (Figures 5-5A; Column 9 lines 1-27; structure 28 is comprised of numerous elements that redirect airflow and are thus considered baffles, see annotated Figure 5A below);
a nozzle (area between 28 and the shell 20, see annotated Figure 5A below) disposed downstream of the at least one secondary inlet (Figure 5-5A; Column 9 lines 1-27);
the baffle and the shell creating an area of reduction therebetween to define the nozzle (Figure 5-5A; Column 9 lines 1-27; In Figure 5a, the top of the central baffle connected to 28 

    PNG
    media_image1.png
    223
    669
    media_image1.png
    Greyscale

Re Claim 2. Luxton teaches the heat exchange elements are tubes (Figures 5-5A; Column 9 lines 24-27 teaches a heat exchanger at the inlet and outlet; element 30 in Figure 5A appears to be one of the heat exchangers discussed in the specification, wherein 30 comprises tubes).  
Re Claim 3. Luxton teaches the tubes are grouped into a plurality of bundles spaced along the flow length (Figures 5-5A; Column 9 lines 24-27 teaches a heat exchanger at the inlet and outlet; element 30 in Figure 5A appears to be one of the heat exchangers discussed in the specification, wherein 30 comprises tubes.  Therefore, each heat exchanger would be considered a grouping of tubes).  
Re Claim 4. Luxton teaches the shell has a characteristic dimension at the inlet, and an aspect ratio of the flow length divided by the characteristic dimension is unity or greater (Figures 5-5A; The flow length is longer than the characteristic dimension at the inlet, thus the aspect ratio is greater than 1).
Re Claim 8. Luxton teaches the baffles are perforated (Figures 5-5A; Column 9 lines 1-27; structure 28 is comprised of numerous elements that redirect airflow and are thus considered baffles.  Airflow exits at 28, thus 28 is considered perforated; Column 8 lines 1-10 additionally teaches the side walls can be sheet metal that is perforated).  
Re Claim 10. Luxton teaches a flow control apparatus operable to selectively control flow through the nozzle (Figures 5-5A; Column 9 lines 1-27; The source of the secondary inlet airflow is considered the flow control apparatus, wherein when the source is shutoff, the flow through the nozzle is stopped).  

Re Claim 11. Luxton teaches a heat exchanger apparatus (Figures 5-6) for a gas turbine engine (The term “for a gas turbine engine” as used in the preamble appears to be a simple statement of intended use/intended environment. There is no reference to the engine in the body of the claim, and the claim subsequent to the word “comprising” recites a structurally complete invention. See MPEP 2111.02 II), comprising: 
a shell (20) extending over a flow length from an inlet (22) at a upstream end to an outlet (23) at a downstream end, and defining a first flowpath (flowpath from 22 to 23) for a first fluid (Figure 5-5A; Column 9 lines 1-27),
wherein the shell has a characteristic dimension at the inlet, and an aspect ratio of the flow length divided by the characteristic dimension is unity or greater (Figures 5-5A; The flow length is longer than the characteristic dimension at the inlet, thus the aspect ratio is greater than 1); 
a plurality of tubes disposed within the shell extending traverse to the flow direction (Figures 5-5A; Column 9 lines 24-27 teaches a heat exchanger at the inlet and outlet; element 30 in Figure 5A appears to be one of the heat exchangers discussed in the specification, wherein 30 comprises tubes), and defining a second flowpath for a second fluid (the fluid inside the heat exchangers is considered the second fluid and second flowpath), wherein the plurality of tubes are grouped into a plurality of bundles spaced along the flow length (Figures 5-5A; Column 9 
at least one secondary inlet (upstream inlet to 28 in the side of the casing) in the shell disposed downstream from the upstream end and downstream of at least one of the plurality of bundles and upstream of at least one of the plurality of bundles (Figures 5-5A; Column 9 lines 24-27 teaches a heat exchanger at the inlet and outlet; Figure 5A illustrates the secondary inlet structure is downstream of the inlet 22 and heat exchanger 30);
a baffle disposed in the shell (Figures 5-5A; Column 9 lines 1-27; structure 28 is comprised of numerous elements that redirect airflow and are thus considered baffles, see annotated Figure 5A above);
a nozzle (area between 28 and the shell 20, see annotated Figure 5A above) disposed downstream of the at least one secondary inlet, wherein a coolant flows through the at least one secondary inlet and through the nozzle without flowing over the plurality of bundles (Figure 5-5A; Column 9 lines 1-27; Coolant through the secondary inlet and nozzle does not first pass through the bundles of tubes);
the baffle and the shell creating an area of reduction therebetween to define the nozzle (Figure 5-5A; Column 9 lines 1-27; In Figure 5a, the top of the central baffle connected to 28 and the inside of the top shell panel creates a reduction in area define the nozzle, see annotated Figure 5A above).

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that Luxton fails to teach “a baffle disposed in the shell; a nozzle disposed downstream of the at least one secondary inlet; and the baffle and the shell creating an area of reduction therebetween to define the nozzle”.  As can be seen in annotated Figure 5A of Luxton (reproduced here below for convenience), Luxton teaches the baffle and shell creates a nozzle in an area of reduction that is downstream of the secondary inlet.  Therefore, the applicants’ argument is not found persuasive.

    PNG
    media_image1.png
    223
    669
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAVIS C RUBY/Primary Examiner, Art Unit 3763